     Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION



COALITION FOR GOOD
GOVERNANCE; RHONDA J.
MARTIN; JEANNE DUFORT;
AILEEN NAKAMURA; B. JOY
WASSON; and ELIZABETH
THROOP,

     Plaintiffs,
                                       CIVIL ACTION FILE
v.
                                       NO. 1:20-cv-1677-TCB
BRAD RAFFENSPERGER, in his
official capacity as the Secretary
of State of the State of Georgia;
and REBECCA N. SULLIVAN,
DAVID J. WORLEY, MATTHEW
MASHBURN and AHN LE, in
their official capacities as
members of the Georgia State
Election Board,

     Defendants.
          Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 2 of 12




                                   ORDER

I.    Background

      This case involves challenges to Georgia’s upcoming June 9

primary election in light of the COVID-19 outbreak. Plaintiffs Coalition

for Good Governance, Rhonda Martin, Jeanne Dufort, Aileen

Nakamura, Joy Wasson, and Elizabeth Throop filed this case against

Defendants Brad Raffensperger in his official capacity as Secretary of

State, along with Rebecca Sullivan, David Worley, Matthew Mashburn,

and Ahn Le in their official capacities as members of the Georgia State

Election Board.

      Plaintiffs seek postponement of the election until June 30, along

with myriad other changes to the voting process. Specifically, Plaintiffs

seek an order requiring polling locations to use paper ballots rather

than the new touchscreen ballot marking device (“BMD”) component of

the State’s new Dominion Voting System.1 Plaintiffs contend that the

touchscreens are not suitable for use during the COVID-19 outbreak



      1The BMD is the subject of another lawsuit in this Court. See Curling v.
Raffensperger, No. 1:17-cv-2989-AT (N.D. Ga. filed Aug. 8, 2017).

                                        2
       Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 3 of 12




because the virus can survive for two to three days on plastic and on

stainless steel, and cleaning a BMD screen requires powering it down,

disinfecting it with special chemicals, drying, and rebooting, which

would need to occur after each use.

     Plaintiffs also allege various problems with absentee voting that

would render it an unacceptable alternative to in-person voting.

Specifically, they argue that the lack of secrecy envelopes in some

absentee ballots violates the right to a secret ballot. They also allege

that the unreliability and delays in the United States Postal Service

lead to a likelihood that absentee ballots will not be as effective as in-

person votes.

     Plaintiffs request various forms of relief related to absentee

voting. Specifically, they seek an extended deadline for receipt of the

ballots; facilitated distribution and acceptance; speed processing

(requiring the Secretary to allow superintendents to process and

prepare mail ballots beginning the Monday before Election Day, and for

tabulation not before the close of the polls); counted non-duplicated

March ballots; a corrected My Voter webpage about when the ballots

                                      3
      Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 4 of 12




were issued; mailed ballots to corrected addresses; information and

instruction sheets and secrecy inner envelopes; letters with instructions

and date/deadline information mailed to voters who have previously

been mailed a ballot that has not yet been completed and received,

along with secrecy inner envelopes and instructions for ballot packets; a

statewide press release explaining the election date; instructions for

completing and timely delivering completed ballots; and instructions for

using secrecy envelopes.

     In addition, Plaintiffs seek various forms of relief regarding in-

person voting such as adjusting the number of voting stations,

expanding early voting, implementing curbside voting and temporary

mobile voting centers, streamlining voter check-in, offering state-

provided personal protective equipment (“PPE”), and increasing

physical distancing.

     Plaintiffs have moved [11, 20, 27] for a temporary restraining

order or preliminary injunction granting them the relief they seek.

Defendants have moved [32] to dismiss Plaintiffs’ claims. On May 14,

after notifying the parties that they should be prepared to discuss all

                                    4
       Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 5 of 12




grounds raised in Defendants’ motion to dismiss, the Court held a

hearing on the parties’ motions.

II.   Legal Standards

      A.   Motion to Dismiss

      Federal Rule of Civil Procedure 8(a)(2) requires that a complaint

provide “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” This pleading standard does not require

“detailed factual allegations,” but it does demand “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.”

Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      Under Rule 12(b)(6), a plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); Chandler v. Sec’y of Fla. Dep’t of Transp., 695

F.3d 1194, 1199 (11th Cir. 2012) (quoting id.). The Supreme Court has

explained this standard as follows:

      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct
      alleged. The plausibility standard is not akin to a
                                      5
         Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 6 of 12




     “probability requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.
Iqbal, 556 U.S. at 678 (citation omitted) (quoting Twombly, 550 U.S. at

556); see also Resnick v. AvMed, Inc., 693 F.3d 1317, 1324–25 (11th Cir.

2012).

     Thus, a claim will survive a motion to dismiss only if the factual

allegations in the complaint are “enough to raise a right to relief above

the speculative level . . . .” Twombly, 550 U.S. at 555–56 (citations

omitted). “[A] formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (citation omitted). While all well-pleaded facts

must be accepted as true and construed in the light most favorable to

the plaintiff, Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011),

the Court need not accept as true the plaintiff’s legal conclusions,

including those couched as factual allegations, Iqbal, 556 U.S. at 678.

     Thus, evaluation of a motion to dismiss requires two steps:

(1) eliminate any allegations in the pleading that are merely legal

conclusions, and (2) where there are well-pleaded factual allegations,

“assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

                                       6
      Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 7 of 12




     B.    Preliminary Injunction

     To obtain a preliminary injunction, Plaintiffs must demonstrate

that (1) their claims have a substantial likelihood of success on the

merits; (2) they will suffer irreparable harm in the absence of an

injunction; (3) the harm they will suffer in the absence of an injunction

would exceed the harm suffered by Defendants if the injunction is

issued; and (4) an injunction would not disserve the public interest.

Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d

1242, 1246–47 (11th Cir. 2002). The likelihood of success on the merits

is generally considered the most important of the four factors. Garcia-

Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986).

III. Discussion

     The Court assumes, without deciding, that Plaintiffs have

standing. Nonetheless, their claims will be dismissed because they

present a nonjusticiable political question.

     “A federal court has no authority to review a political question.”

McMahon v. Pres. Airways, Inc., 502 F.3d 1331, 1357 (11th Cir. 2007)

(citing Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170 (1803)). “The

                                    7
      Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 8 of 12




political question doctrine protects the separation of powers and

prevents federal courts from overstepping their constitutionally defined

role.” Id. (citing Baker v. Carr, 369 U.S. 186, 210 (1962)). A case may be

dismissed on political question grounds if it would require the Court to

decide a question with one of the following characteristics:

     [1] a textually demonstrable constitutional commitment of
     the issue to a coordinate political department; or [2] a lack of
     judicially discoverable and manageable standards for
     resolving it; or [3] the impossibility of deciding without an
     initial policy determination of a kind clearly for nonjudicial
     discretion; or [4] the impossibility of a court’s undertaking
     independent resolution without expressing lack of the
     respect due coordinate branches of government; or [5] an
     unusual need for unquestioning adherence to a political
     decision already made; or [6] the potentiality of
     embarrassment from multifarious pronouncements by
     various departments on one question.

Id. at 1357–58 (quoting Baker, 369 U.S. at 217).

     Here, at least two of the characteristics are present: (1) a textually

demonstrable constitutional commitment of the issue to a coordinate

political department, and (2) a lack of judicially discoverable and

manageable standards for resolving it.

     It is especially important during crises such as the present one

involving a medical pandemic that the Court hew closely to the
                                    8
         Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 9 of 12




Constitution’s original imperatives. This starts with the Elections

Clause, which commits the administration of elections to Congress and

state legislatures—not courts. The Framers of the Constitution did not

envision a primary role for the courts in managing elections, but instead

reserved election management to the legislatures. Absent pellucid proof

provided by plaintiffs that a political question is not at issue, courts

should not substitute their own judgments for state election codes. No

such proof has been adduced here.

     Moreover, Plaintiffs acknowledge that executive-branch officials

at all levels have undertaken measures to slow the spread of the

coronavirus. And obviously, Plaintiffs are unsatisfied with those efforts.

But whether the executive branch has done enough is a classic political

question involving policy choices. Thus, it is not properly before the

Court.

     Even if the Court could address the question, answering it with

any degree of certainty would be impossible, as there are no judicially

discoverable and manageable standards for resolving it. This is why

courts should not second-guess coordinate branches of government on

                                       9
       Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 10 of 12




matters explicitly committed to them. In this sense, this case is much

like Rucho v. Common Cause, 139 S. Ct. 2484 (2019), in which the

Supreme Court rejected efforts to have federal courts articulate the

definition of “fairness” and “how much is too much” in the context of

partisan gerrymandering.

      In a recent Eleventh Circuit case, Judge William Pryor noted that

a nonjusticiable political question should preclude jurisdiction where

“[t]here are no discernable and manageable standards ‘to answer the

determinative question’: How much partisan advantage from ballot

order is too much?” Jacobson v. Fla. Sec’y of State, No. 19-14552, 2020

WL 2049076, at *18 (11th Cir. Apr. 29, 2020) (William Pryor, J.,

concurring) (quoting Rucho, 139 S. Ct. at 2501). Similarly here, there

are no discernable and manageable standards to decide issues such as

how early is too early to hold the election or how many safety measures

are enough.2


      2  The real problem here is COVID-19, which all but the craziest conspiracy
theorists would concede is not the result of any act or failure to act by the
Government. And that fact is important when weighing the Defendants’
management of the election. Specifically, this is not a case in which the state
applied its own policy, adopted a rule, or enacted a statute that burdened the right
to vote. In other words, this is not Burdick v. Takushi, 504 U.S. 428 (1992), or
                                         10
       Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 11 of 12




      Ultimately, ordering Defendants to adopt Plaintiffs’ laundry list of

so-called “Pandemic Voting Safety Measures” would require the Court

to micromanage the State’s election process. The relief Plaintiffs seek

bears little resemblance to the type of relief plaintiffs typically seek in

election cases aimed to redress state wrongs.

      Because Plaintiffs’ claims present a nonjusticiable political

question, Defendants’ motion to dismiss will be granted.3

IV.   Conclusion

      For the foregoing reasons, Defendants’ motion [32] to dismiss is

granted. Plaintiffs’ motions [11, 20, 27] for a preliminary injunction or




Anderson v. Celebrezze, 460 U.S. 780 (1983). The former involved an Ohio statute
that imposed an early filing deadline for independent candidates; the latter involved
Hawaii’s state-imposed policy against write-in voting. Here, the underlying burden
on the right to vote emanates from a virus, which obviously was not created or
imposed by Defendants. While Plaintiffs contend that Defendants have done a poor
job of responding to that virus, the fact that the virus’s provenance was not through
Defendants further increases, in this Court’s opinion, the impropriety of judicial
intervention. All of the election cases cited by Plaintiffs in which injunctive relief
was granted involved a burden on the right to vote that was created by the
Government. Not so here.
      3 Even if the Court were not inclined to dismiss Plaintiffs’ claims, it would not
grant the injunctive relief Plaintiffs request. Because of the lack of judicially
discoverable and manageable standards discussed above, Plaintiffs have not carried
their burden of showing that they are likely to succeed on the merits.

                                          11
      Case 1:20-cv-01677-TCB Document 43 Filed 05/14/20 Page 12 of 12




temporary restraining order are denied. The Clerk is directed to close

this case.

     IT IS SO ORDERED this 14th day of May, 2020.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    12
